Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-26 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method of obtaining a quantum efficiency distribution in a predetermined surface of a sample, comprising: calculating a quantum efficiency of each pixel based on the irradiation luminance values, the absorption luminance value, and the fluorescence luminance value; and obtaining, from the quantum efficiency of each pixel, the quantum efficiency distribution in the predetermined surface of the sample, as claimed in combination with the rest of the claim limitations, so as to enable distribution of internal quantum efficiency and external quantum efficiency in observed surface of a sample. 
Regarding independent claim 10, the prior art fails to disclose or reasonably suggest wherein a method of obtaining a quantum efficiency distribution in a predetermined surface of a sample, comprising: calculating, based on the irradiation luminance value and the measurement luminance value, which are obtained for each wavelength in each pixel, and on the fluorescence intensity distribution data, a reflection component coefficient and a fluorescence component coefficient in the pixel; calculating, based on the reflection component coefficient and the fluorescence component coefficient, a quantum efficiency of each pixel; and obtaining, from the quantum efficiency of each pixel, the quantum efficiency distribution in the predetermined surface of the sample, as claimed in combination with the rest of the claim limitations, so as to enable distribution of internal quantum efficiency and external quantum efficiency in observed surface of a sample.

Regarding independent claim 21, the prior art fails to disclose or reasonably suggest wherein a computer-readable and non-transitory medium storing a program for obtaining a quantum efficiency distribution in a predetermined surface of a sample, the predetermine surface of the sample being irradiated with excitation light by a fluorescence spectrometer, the fluorescence spectrometer configured to irradiate a reference material with the excitation light as well as the predetermined surface of the sample, the program controlling a computer to execute the steps of:  calculating, based on the irradiation luminance value and the measurement luminance value, which are obtained for each wavelength in each pixel, and on the fluorescence intensity distribution data, a reflection component coefficient and a fluorescence component coefficient in the pixel; calculating, based on the reflection component coefficient and the fluorescence component coefficient, a quantum efficiency of each pixel; and obtaining, from the quantum efficiency of each pixel, the quantum efficiency distribution in the predetermined surface of the sample, as claimed in combination with the rest of the claim limitations, so as to enable distribution of internal quantum efficiency and external quantum efficiency in observed surface of a sample.
	Regarding independent claim 23, the prior art fails to disclose or reasonably suggest wherein a fluorescence spectrometer configured to obtain a quantum efficiency distribution in a 
Regarding independent claim 25, the prior art fails to disclose or reasonably suggest wherein a fluorescence spectrometer, configured to obtain a quantum efficiency distribution in a predetermined surface of a sample, comprising: calculate, based on the irradiation luminance value and the measurement luminance value, which are obtained for each wavelength in each pixel, and on the fluorescence intensity distribution data, a reflection component coefficient and a fluorescence component coefficient in the pixel; calculate, based on the reflection component coefficient and the fluorescence component coefficient, a quantum efficiency of each pixel; and obtain, from the quantum efficiency of each pixel, the quantum efficiency distribution in the predetermined surface of the sample, as claimed in combination with the rest of the claim limitations, so as to enable distribution of internal quantum efficiency and external quantum efficiency in observed surface of a sample.
	Claims 2-9, 11-18, 20, 22, 24, 26 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zarate et al (US 6,806,455 B2) discloses an apparatus and method for imaging time resolved fluorescence in biochemical and medical samples. In a primary aspect, the device includes a lens of large aperture, a flash lamp in the illumination path, a fast-acting solid state shutter or a gated detector in the emission path, a device for delivering homogenous monochromatic illumination to a plurality of wells distributed within a microwell plate, a digital camera of high quantum efficiency, and a computer under computer control, the lamp is pulsed at short intervals. The fast-acting emission shutter or gated detector operates to limit exposure of the camera to a period some microseconds after the extinction of each lamp pulse, during which only delayed fluorescence is transmitted to the camera. The invention achieves simultaneous time resolved imaging of a plurality of samples, with high sensitivity and high throughput.
Horigome et al (JP 2019020362 A) discloses a spectrofluoro-photometer (1) comprising: a light source 11; an excitation side spectroscope 12 generating excitation light from light separated from the light source 11) an integrating sphere 20 having an inner surface on which the incident excitation light is scattered; a sample holding part 23 which is provided al a position where the excitation light scattered on the inner surface in the integrating sphere 20 can be irradiated thereto without direct irradiation of the incident excitation light and can hold the sample of a measuring object: a detector 15 for detecting fluorescent light emitted from the sample irradiated with the excitation light scattered on the inner surface: and an imaging apparatus 21 imaging a sample image of the sample emitting the fluorescent light. 

    PNG
    media_image1.png
    564
    470
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/